Gaynor, J.:
The proposed amendments of the defendants (respondents) striking out the statement of the exceptions taken by' the plaintiffs (appellants) on the trial to the admission or exclusion of evidence are allowed. The plaintiffs having prevailed on the trial, their exceptions are now of no use, and the statements of them in the appeal record would he mere verbiage. The motion on the minutes by the defendants for a new trial was granted, and this is an appeal from that order. The case must contain all of the evidence, and any exceptions by the defendants which they may deem important, as the motion may have been granted on such exceptions. But it could not have been granted on the plaintiffs’ exceptions.
Case settled accordingly.